986 A.2d 1057 (2010)
294 Conn. 931
STATE of Connecticut
v.
SILAS S.
SC 18529
Supreme Court of Connecticut.
Decided January 19, 2010.
Kevin Kane, chief state's attorney, in support of the petition.
Christopher Duby, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 118 Conn.App. 236, 982 A.2d 1105 (2009), is granted, limited to the following issue:
"Whether the Appellate Court correctly concluded that the trial court's imposition of restitution as a condition of probation was an abuse of discretion?"